Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
13-MAY-2019
08:27 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

which could include dismissal of the appeal, under Hawai'i Rules
of Appellate Procedure Rules 12.l(e) and 30, and Moore may
request relief from default by motion; and
             (5) Olthafer took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 13, 2019.




                                         1}�
                                        Associate Judge



                                        Associate Judge




                                    2